PER CURIAM.
This is a handwritten application of an inmate of the State Prison. From the application it appears that petitioner plead guilty to a charge of an infamous crime against nature in Hill County on February 19, 1960, and was sentenced to a term of twenty-five years. In June of 1964 petitioner was denied relief on an application to the district court of Hill County to withdraw a plea of guilty, the district court reciting in its order that defendant, petitioner here, was of sound mind, informed of his right to counsel, knowingly waived such right, and that no good reason appeared to allow such a change of plea.
Petitioner now asserts that he lacked the mental capacity to enter a plea of guilty without benefit of counsel. Petitioner’s reason for seeking relief are at least candidly frank when he states that he wants a new trial or discharge from prison. We have considered the application and find no merit. It is therefore denied.